Citation Nr: 1610319	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  09-48 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1996 to April 1999. 
This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

This matter was previously remanded by the Board in June 2013 for additional evidentiary development.

In January 2010, the Veteran requested a Board video-conference hearing.  In December 2010, he requested, instead, an in-person-hearing at the RO.  The Veteran was scheduled for a hearing before the Board in March 2011, but failed to appear and provided no explanation for his failure to appear and did not request a new hearing.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

The preponderance of the evidence is against a finding that the Veteran's current back disability is etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

The Veteran's current back disability was not incurred in active duty service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307. 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Compliance with Stegall

As noted in the Introduction, the Board previously remanded this claim in June 2013.  The Board instructed the RO to: (1) obtain a copy of the December 2009 MRI referenced by the Veteran and any outstanding VAMC treatment records; (2) contact the Veteran requesting additional information regarding any other pertinent evidence or treatment, specifically outstanding private chiropractic records mentioned at the April 2009 examination; (3) assist in obtaining any records identified by the Veteran; (4) return the claims file to the April 2009 VA examiner for an addendum opinion; and (5) readjudicate the claim.

VA obtained the December 2009 MRI and additional VA treatment records and associated them with the file.  VA sent the Veteran a June 2013 letter requesting that he provide VA with additional treatment records, or in the alternative, provide appropriate authorization in order for VA to obtain them.  The Veteran did not respond to this letter.  The claims file was returned to the April 2009 VA examiner who provided an August 2013 addendum opinion, which complied with the remand instructions of the Board.  The issue was then readjudicated in an August 2013 Supplemental Statement of the Case (SSOC). 

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand order of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance). 

II. VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA complied with the duty to notify in a March 2009 letter, prior to the June 2009 rating decision on appeal.  VA has provided the Veteran with additional notice letters throughout the appellate process.

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated service treatment records and VA treatment records with the file.  VA attempted to obtain information and authorization to obtain identified private treatment records, however, the Veteran did not assist VA in doing so despite being sent notice letters requesting such information.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security records exist.

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran was afforded a May 2009 VA examination for his claimed back condition.  Pursuant to new VA treatment records being associated with the file, the May 2009 VA examiner provided an August 2013 addendum opinion.  The record does not reflect and the Veteran has not argued that the May 2009 examination and August 2013 addendum opinion, when viewed in concert, are inadequate.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner reviewed the claims file, considered the Veteran's relevant medical history, and provided a well-reasoned and adequately supported opinion.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

III. Service Connection

Generally, service connection may be granted for a disability or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 
To establish entitlement to service-connected compensation benefits on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has recently held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  These chronic conditions, which include arthritis, are presumed to have been incurred in service if they manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

At his May 2009 VA examination, the Veteran was diagnosed with mild degenerative joint disease of the lumbar spine.  Thus, the Veteran has a current lower back disability.  

With respect to whether the Veteran's current disability is related to service, the Board observes that the Veteran's March 1999 separation examination documents recurrent back pain, which the examiner explained was attributed to weight gain.  Additional service treatment records do not document treatment for, or relevant symptoms of, a back condition.  Moreover, the Board notes that, while the Veteran complained of low back at the time of his separation from service and back symptomatology since the summer of 2000, the record does not reflect the presence of arthritis to a compensable level within one year of his service separation.  On the contrary, his separation examination is negative for any pertinent clinical findings pertaining to his back.  Thus, service connection on a presumptive basis is not warranted.

Subsequent to the April 2009 VA examination, the VA examiner concluded that there is no causal relationship between the Veteran's currently diagnosed mild degenerative joint disease of the lumbar spine and his military service.  The examiner noted that VA treatment records did not document treatment for a back condition until 2009, approximately 10 years after separation from service.  There was a complaint of back pain in March 2008.  As noted in the June 2013 Remand, this opinion was issued before additional VA treatment records were associated with the claims file.  However, the Board still finds this opinion to be of significant probative value as there is no indication that the VA treatment records obtained pursuant to the June 2013 Remand provided any information which would have rendered this opinion inadequate. 

As noted, the same VA examiner provided an August 2013 addendum opinion after the appropriate VA treatment records were associated with the claims file.  The examiner stated that the Veteran has current diagnoses of mild degenerative joint and mild degenerative disc disease of the lumbar spine.  After a review of the Veteran's claims file, to include relevant medical and lay evidence, the examiner concluded that it is less likely as not that the Veteran's currently diagnosed lumbar spine conditions are caused by or related to his military service.  In explaining his conclusion, the examiner noted that the Veteran's sole documentation of back pain in service treatment records was at his separation examination.  There were no findings upon physical examination at separation.  The examiner cited the lay statement from the Veteran's mother (the examiner referred to it as a letter from the Veteran's wife, however, it appears that it was in fact from the Veteran's mother).  In the April 2009 statement, the Veteran's mother alleged that the Veteran had an episode of severe back pain in the summer of 2000.  As such, the examiner concluded that the Veteran's current back condition originated after the Veteran's separation from service.

Having reviewed the record, the Board finds that service connection is not warranted for a back condition.  The Board has considered the lay assertions of the Veteran and his mother to the extent that they have alleged that his back condition is directly related to service.  However, as discussed by the VA examiner, the medical evidence suggests that the Veteran's current back disabilities are not the result of any in-service injury.  In addition, there is no medical evidence of a chronic back condition or arthritis upon separation from service or within one year of separation.  While the lack of contemporaneous medical records does not by itself refute the credibility of the assertions of the Veteran and his mother, Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), the evidence does not support a contention that the Veteran's complaint of recurrent back pain upon separation led to his current conditions.  While the Veteran is competent to report what he has experienced, he is not competent to offer an opinion on a complex medical question.  A layperson is competent to diagnose a disability only if (1) the condition is simple to identify, such as a broken leg, (2) he is reporting a contemporaneous medical diagnosis, or (3) his description of symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, a diagnosis of a chronic back disability and an opinion as to its etiology requires a complex medical diagnosis which must be provided by a medical professional, one that the Veteran is not competent to make.  Accordingly, the statement by the Veteran's mother with respect to the Veteran's episode of severe back pain in the summer of 2000 has been considered by the Board, but is inadequate to establish a diagnosis or etiology of any back condition, as there is no indication that she is competent to make a medical diagnosis or provide an opinion as to the etiology of a back condition.  

Similarly, to the extent that the Veteran, or his mother, has alleged that he has experienced a continuity of symptoms relating to his back condition since service, the Board observes that such a report is unreliable, not credible, and cannot establish onset of the claimed disabilities.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Outside of the lay statements by the Veteran and his mother, the record contains no evidence linking the Veteran's current back disabilities to active duty military service.  While the Board acknowledges the complaint of back pain upon separation from service and the allegation that the Veteran experienced severe back pain as early as the summer of 2000, the most credible evidence of record is the objective opinion of the VA examiner, which suggests that the Veteran's current back disabilities are not related to service.  As previously noted, the Veteran was provided an opportunity to provide evidence, including referenced private chiropractic records, but failed to do so.  As a result, the preponderance of evidence does not support a finding that the Veteran's current back conditions are related to his active duty military service.

In summary, there is no competent evidence which relates the Veteran's current back condition to any injury, incident, or disease in service.  Instead the evidence supports a finding that the Veteran's currently diagnosed mild degenerative joint disease and mild degenerative disc disease onset years after separation from service and are not directly related to his active duty military service.  As such, the preponderance of the evidence is against the claim for service connection for a lumbar spine disability.


ORDER

Entitlement to service connection for lumbar spine disability is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


